DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are current in the application.  Claims 1-20 are currently under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2019 was filed after the mailing date of the application on June 27, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen et al (US 2010/0209294 A1).
Regarding claim 1, Owen teaches a method, comprising: operating a semiconductor light source coupled to a reaction vessel to selectively deliver light of a narrow band wavelength into the vessel while omitting light outside the narrow band wavelength from the vessel, the narrow band wavelength adapted for a target photochemical reaction, light outside the narrow band wavelength adapted for an undesired side photochemical reaction.  (para. 0042)  Therefore, Owen anticipates the method of claim 1.
Regarding claim 2, Owen teaches the method of claim 1, wherein the semiconductor light source includes multiple channels, each channel generating light of a distinct wavelength range, and wherein operating the semiconductor light source includes selecting a channel from the multiple channels based on the target photochemical reaction.  (para. 0042, plural LEDs, Fig. 1)  Therefore, Owen anticipates the method of claim 2. 
Regarding claim 3, Owen teaches the method of claim 1, wherein the narrow band wavelength generates energy meeting or exceeding a bond dissociation energy of the target photochemical reaction, and the light outside the narrow band wavelength generates energy exceeding the bond dissociation energy of the side photochemical reaction, the side photochemical reaction generating a different product than the target photochemical reaction.  (para. 0042)  Therefore, Owen anticipates the method of claim 3. 
Regarding claim 4, Owen teaches the method of claim 2, wherein the operation of the semiconductor light source includes adjusting a drive signal of the selected channel, the drive signal including a drive current or a drive voltage.  (para. 0070-0073) Therefore, Owen anticipates the method of claim 4. 
Regarding claim 5, Owen teaches the method of claim 4, wherein the drive signal is adjusted to deliver the light at an irradiance level selectively adapted for the target photochemical reaction.  (e.g. light intensity para. 0072) Therefore, Owen anticipates the method of claim 5. 
Regarding claim 6, Owen teaches the method of claim 4, further comprising, monitoring a progress of the target photochemical reaction based on sensor input from one or more sensors coupled to the reaction vessel, including based on a sensed ratio of a product of the target photochemical reaction relative to a product of the side reaction in an effluent from the reaction vessel.  (i.e. monitoring output signal of performance, para. 0072 Fig. 7 parts 680, 682) Therefore, Owen anticipates the method of claim 6. 
Regarding claim 7, Owen teaches that the fluid flows through the apparatus and that the apparatus is operable in batch or flow mode (para. 0048) and that the light may be disposed e.g. inside the chamber (para. 0053, Fig. 4-5 parts 260, 280).  Therefore, Owen anticipates the method of claim 7. 
Regarding claim 8, Owen teaches the method of claim 6, further comprising, adjusting, via a temperature regulator, one or more of a temperature of the reaction vessel and a temperature of the light source as a function of the sensed ratio of the product of the target photochemical reaction relative to the product of the side reaction in the effluent from the reaction vessel.  (e.g. pulsing or turning lights off to prevent overheating, para. 0070)  Therefore, Owen anticipates the method of claim 8. 
Regarding claim 9, Owen teaches the method of claim 8, wherein the adjusting includes, responsive to a drop in the sensed ratio of the product of the target photochemical reaction relative to the product of the side reaction in the effluent from the reaction vessel, cooling the reaction vessel and/or cooling the light source.  (e.g. pulsing or turning lights off to prevent overheating, para. 0070)  Therefore, Owen anticipates the method of claim 9. 
Regarding claim 16, Owen teaches a reactor system, comprising: a reactor chamber (Figs. 4-5 part 202 para. 0053-0054; Figs. 6 and 6A, para. 0058 part 310); an intake conduit for receiving reactant in the chamber (Figs. 4-5 part 206 para. 0053-0054; Figs. 6 and 6A, para. 0059 part 356); a product conduit for receiving products of a target photochemical reaction from the chamber (Figs. 4-5 part 210 
With respect to the contents of the reactor as chloroform and chlorine, this does not make the reactor patentable over Owen. “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  The contents of the reactor system (i.e. chloroform and chlorine) do not make a structural difference between the claimed system and the system of Owen.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.II.  Therefore, Owen anticipates the system of claim 16. 
Regarding claim 17, Owen teaches the system of claim 16, further comprising one or more sensors for sensing a level of a product of the target photochemical reaction relative to a level of a product of the side reaction in an effluent from the reactor chamber, and a temperature regulator for controlling a temperature of the reactor chamber, and wherein the controller includes further instructions that cause the controller to: monitor, via the sensors, a progress of the target 
Regarding claim 18, Owen teaches the system of claim 17, wherein the wavelength of the channel limits the side reaction. (para. 0044, Fig. 2) The intended use of the reactor system (i.e. photochemical synthesis of hexachloroethane from the chloroform and chlorine) does not make a structural difference between the claimed system and the system of Owen.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.II.  Therefore, Owen anticipates the system of claim 18. 
Regarding claim 19, Owen teaches the system of claim 17, wherein the controller includes further instructions that when executed cause the controller to: terminate the photochemical reaction by disabling the channel of the light source (para. 0070-0071); and after terminating the photochemical reaction, transfer the product from the reaction chamber to a product tank, via the product conduit, for degassing and removal of residual chlorine and chloroform.  Therefore, Owen anticipates the system of claim 19.
Regarding claim 20, Owen teaches the system of claim 17, wherein light source includes a cooling system for cooling the solid state light sources, and wherein the controller includes further instructions for lowering a temperature of the channel of the light source responsive to the drop in the level of the product of the target photochemical reaction relative to the level of the product of the side . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Zeller et al (US 2019/0308918 A1).
Regarding claim 11, Owen is applied as above.  
Owen does not explicitly teach wherein the target photochemical reaction includes photochemical synthesis of tetrachloromethane from chloroform and chlorine, and wherein the side photochemical reaction includes the photochemical synthesis of hexachloroethane from chloroform and chlorine.
In the same field of endeavor (photochemical reactors) Zeller et al teaches synthesizing carbon tetrachloride from chlorine and chloroform by a photochemical reaction.  (Abstract) Zeller et al further teaches that a side reaction forming hexachloroethane is possible but is maintained below commercially acceptable levels, so that the carbon tetrachloride can be directly employed as a crude product stream (para. 0012) and that the light source may be LEDs (para. 0027) 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Owen by using chloroform and chlorine as the reactants to produce carbon tetrachloride, suppressing the side reaction forming hexachloroethane, as taught by Zeller et al, as this allows the carbon tetrachloride to be directly employed as a crude product stream (para. 0012). 
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al (US 2019/0308918 A1) in view of Owen.
Regarding claim 12, Zeller et al teaches a method comprising: a photochemical reaction of chloroform and chlorine to produce carbon tetrachloride (Abstract) where the light source may be LEDs 
Zeller et al does not explicitly teach a method, comprising: operating a channel of a semiconductor light source coupled to a reaction vessel to selectively deliver light limited to a first wavelength range into the vessel.
In the same field of endeavor (photochemical reactions) Owen teaches a method comprising: operating a semiconductor light source coupled to a reaction vessel to selectively deliver light of a narrow band wavelength into the vessel while omitting light outside the narrow band wavelength from the vessel, the narrow band wavelength adapted for a target photochemical reaction, light outside the narrow band wavelength adapted for an undesired side photochemical reaction.  (para. 0042)  Owen teaches that this delivers light at more effective intensities than for low pressure mercury lamps.  (para. 0042)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Zeller et al by using a channel of a semiconductor light source coupled to a reaction vessel to selectively deliver light of a narrow band wavelength into the vessel while omitting light outside the narrow band wavelength from the vessel, the narrow band wavelength adapted for a target photochemical reaction, light outside the narrow band wavelength adapted for an undesired side photochemical reaction, as taught by Owen, as this delivers light at more effective intensities than for low pressure mercury lamps.  (para. 0042)
Regarding claim 13, Zeller et al is applied as above.  
Zeller et al does not explicitly teach the method of claim 12, further comprising, adjusting an irradiance level output by the channel of the semiconductor light source during the photochemical synthesis via changes to a drive signal of the light source, the irradiance level adjusted to optimize each 
In the same field of endeavor (photochemical reactions) Owen teaches wherein the operation of the semiconductor light source includes adjusting a drive signal of the selected channel, the drive signal including a drive current or a drive voltage, (para. 0070-0073) wherein the drive signal is adjusted to deliver the light at an irradiance level selectively adapted for the target photochemical reaction.  (e.g. light intensity para. 0072) Owen teaches that this allows the light to be controlled so that the light intensity may be increased if desired (para. 0072) or decreased if desired e.g. to eliminate a buildup of heat (para. 0071)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Zeller et al by adjusting a drive signal of the selected channel, the drive signal including a drive current or a drive voltage, (para. 0070-0073) wherein the drive signal is adjusted to deliver the light at an irradiance level selectively adapted for the target photochemical reaction,  (e.g. light intensity para. 0072) as taught by Owen, as this allows the light to be controlled so that the light intensity may be increased if desired to increase phototreatment of the fluid (para. 0072) or decreased if desired e.g. to eliminate a buildup of heat (para. 0071)
Regarding claim 14, Zeller et al is applied as above.
Zeller et al does not explicitly teach the method of claim 13, further comprising: during the photochemical synthesis, sensing a ratio of a target product of the photochemical reaction relative a side product in an effluent from the reaction vessel, the side product generated from a side reaction of the photochemical synthesis due to impingement of light outside the first wavelength range; and wherein adjusting the irradiance level includes increasing the irradiance level responsive to a decrease in the sensed ratio.
In the same field of endeavor (photochemical reaction methods) Owen teaches a method further comprising, adjusting, via a temperature regulator, one or more of a temperature of the reaction vessel and a temperature of the light source as a function of the sensed ratio of the product of the target photochemical reaction relative to the product of the side reaction in the effluent from the reaction vessel.  (e.g. increasing light intensity to increase phototreatment of the fluid, para. 0072, or turning off or pulsing lights to prevent overheating, para. 0070)  Owen teaches that this protects the components of the reactor from excessive heat. (para. 0070)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Zeller et al by adjusting, via a temperature regulator, one or more of a temperature of the reaction vessel and a temperature of the light source as a function of the sensed ratio of the product of the target photochemical reaction relative to the product of the side reaction in the effluent from the reaction vessel (e.g. increasing light intensity to increase phototreatment of the fluid, para. 0072, or turning off or pulsing lights to prevent overheating, para. 0070), as taught by Owen, as this would protect the components of the reactor from excessive heat. (para. 0070)
Regarding claim 15, Zeller et al is applied as above. 
Zeller et al does not explicitly teach the method of claim 13, further comprising, responsive to the decrease in the sensed ratio, one or more of decreasing a flow rate of reactants through the reaction vessel, changing a temperature of the reaction vessel, and lowering a temperature of the light source channel.
In the same field of endeavor (photochemical reaction methods) Owen teaches a method of wherein the adjusting includes, responsive to a drop in the sensed ratio of the product of the target photochemical reaction relative to the product of the side reaction in the effluent from the reaction vessel, cooling the reaction vessel and/or cooling the light source.  (e.g. pulsing or turning lights off to 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Zeller et al by adjusting, responsive to a drop in the sensed ratio of the product of the target photochemical reaction relative to the product of the side reaction in the effluent from the reaction vessel, cooling the reaction vessel and/or cooling the light source,  (e.g. pulsing or turning lights off to prevent overheating, para. 0070), as taught by Owen, as this protects the components of the reactor from excessive heat. (para. 0070)
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030170151 A1 (ultraviolet treatment system for fluids); US 20170240437 A1 (ultraviolet reactor with planar light source); US 20190030510 A1 (methods and apparatus for controlling radiation dose to fluids in UV-LED photoreactors); US 20190209718 A1 (systems and methods for treating biological fluids with UV light from LEDs); US 20200071246 A1 (photochemical process for preparing bromotrichloromethane with UV light from LEDs); US 6683421 B1 (Addressable semiconductor array light source for localized radiation delivery); .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/               Examiner, Art Unit 1794